DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 12/21/21 has been considered and entered.  Claim 6 has been canceled.  Claims 1-5 and 7-8 remain in the application.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In light of the amendment filed 12/21/21, the 35 USC 112 rejections have been withdrawn, however, the following rejection has been necessitated by the amendment.

Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the term “predetermined” is vague and indefinite as to what is encompassed by the term.  Predetermined can be “anything” and is not defined by the specification.  Clarification is requested.  The Examiner suggest reciting the angle, temperature and/or pressure or removing the term to overcome the rejection.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Stevanovic (2008/0050654) or Fukumoto et al. (7,575,606) in combination with JP 2001-179151.
Stevanovic (2008/0050654) teaches a battery method whereby a anode slurry including a polymer binder [0017] which meets the claimed polymer electrode material, is applied intermittently to a substrate (40) by and extruder (38) or roller (104) (Figs. 2-4).  The polymer electrode material is in liquid form, i.e. a melt when applied to the roller then then to the substrate.  The slurry can be applied by die coating or roll coating [0051].
Fukumoto et al. (7,575,606) teaches manufacturing battery electrodes with a paste via a gravure roller that is used to apply the paste intermittently to the sheet.  The paste can include a polymer binder which would meet the claimed polymer electrode material.  The slurry is applied to the gravure roller with a bath of slurry that the gravure roller is contacted with to apply the slurry to the substrate (Fig. 1 and col. 4, line 9 and col. 8, line 1).

JP 2001-179151 teaches a gravure coating method whereby a slot die supply nozzle feeds coating material to a gravure roller for application of the coating material onto a web (10) in a patterned defines by the gravure roller 13 and gravure pattern (17) (Fig. 1 and abstract).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Stevanovic (2008/0050654) or Fukumoto et al. (7,575,606) process to include feeding the melted electrode material to a gravure roller for applying patterned coatings on the substrate via a die as evidenced by JP 2001-179151 with the expectation of producing similar results, i.e. a patterned coating.
Regarding claim 1, both Stevanovic (2008/0050654) and Fukumoto et al. (7,575,606) teach a liquid coating slurry, which meets the claimed melt, and applying the slurry intermittently to the substrate.  JP 2001-179151 teaches using a gravure roller in combination with a die for supplying the coating material.  
Regarding claim 2, Stevanovic (2008/0050654) teaches an extruder (38).
Regarding claim 3, both Stevanovic (2008/0050654) and Fukumoto et al. (7,575,606) teaches using a scraper (122/17) to remove material from the roller prior to applying the coating 
Regarding claim 4, regarding the recesses being micro or macro structures, both Stevanovic (2008/0050654) and Fukumoto et al. (7,575,606) teach gravure pattern and 
Regarding claim 5, JP 2001-179151 teaches form the gravure pattern by engraving or etching (see description of Fig. 4) 
Regarding claim 7, both JP 2001-179151 (see description of Fig. 4) and Fukumoto et al. (7,575,606) (col. 5, line 64 – col. 5, line 8) teach a ceramic coating on the roller to aid in easy removal/transfer of coating from roller to substrate as well as preventing roller wear.
Regarding claim 8, all three of Stevanovic (2008/0050654), Fukumoto et al. (7,575,606) and JP 2001-179151 contact the roller with the substrate at a predetermined angle, temperature and pressure.

Response to Arguments
Applicant's arguments filed 12/21/21 have been fully considered but they are not persuasive. 

Applicant argued that the limitation of “the recesses correspond to the dimensions of the patches applied”.  
The Examiner disagrees.  The prior art utilizes gravure rollers which are defined as rollers having recesses for which coating material is filled therein and deposited onto a substrate.  This would meet the claimed “corresponding” which is open to not being the same or identical but corresponds to the design or placement of the coating as well as the .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.